DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 12/17/2020, in which, claims 1-20, are pending. Claims 1, 10 and 20 are independent. Claims 2-9 and 11-19, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabata (USPAP 2006/0101344).

Referring to claim 1, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), comprising: 
a reading unit ([a reading unit 2 of fig 1]), configured to perform reading processing to read an image of a document and to generate image data based on the image; ([the job read by the reading unit 2 of fig 1, when the image forming apparatus is operated as the scanner to read image of the document], see 0026]); and
 a selection unit ([display unit 4 of fig 1, switchable] see 0021 1]) configured to select a job performing output processing from a plurality of jobs based on the image data generated by the reading processing, ([as shown in FIGS. 2A and 2B, the function selecting switch 31 for selecting any function of the copy machine, the facsimile, the printer, and the scanner is provided on the touch panel of display 4 of fig 1] see 0024-0025]), 
wherein the selection unit ([display unit 4 switchable] 0021) selects the job while the reading unit ([2 of fig 1]) performs the reading processing, (the user selects the function of the image forming apparatus by operating switch 31, and for example, the user selects the copy function, by controller unit to determines which job to be selected] see 0028).


Referring to claim 2, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), further comprising a display unit ([41, 42 of fig 2A and 2B) configured to display a screen, wherein the display unit displays (4 of fig 1) a first screen for the selection unit (41of fig 42 of fig 2B) to select a job before the reading unit (scanner 2 of fig 1) performs the reading processing and a second screen (41 of fig 2B) for the selection unit (31 OF FIG 1) to select a job while the reading unit  (2 of fig 1) performs the reading processing, the first screen (41 of fig 2B) being different from the second screen (43 of fig 2B, see also 0020-0021).

Referring to claim 3, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein a button (switch 31, for function selection, can be a button) to execute the job performing the output processing based on the image data generated by the reading unit (image reader 2 of fig 1), through reading of the image of the document is larger than a button to execute another job, the buttons being displayed in the second screen ([second screen display 42 of fig 2B, the second display area 42 may be changed over from the display unit of the facsimile into the display of the inputted job]).

Referring to claim 4, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), further 

Referring to claim 5, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), further comprising a reception unit configured to receive an execution instruction to execute the job selected by the selection unit, the reception unit receiving the execution instruction while the reading unit performs the reading processing, ([see 0011, a control unit that switches the display unit, when one of the different functions is executed, to the first screen so as to display a piece of information relating to a job of the selected function]).

Referring to claim 6, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein a first setting screen ([41 of fig 2B) displayed when the selection unit (1 of fig 2B)selects a job before the reading unit  (reader 2 of fig 1) performs the reading processing is different from a second setting screen (4 of fig 1) displayed when the selection unit  (31 of fig 2B) selects a job while the reading unit  (2 of fig 1) performs the reading processing, ([second screen display 42 of fig 2B, the second display area 42 may be changed over from the display unit of the facsimile into the display of the inputted job]).



Referring to claim 8, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the information on the document includes at least one of a size of the document and information about whether an image is present on a rear surface of the document.

Referring to claim 9, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the output processing includes at least one of processing to print the image based on the image data on a sheet and processing to transmit the image data to an outside.

Referring to claim 10, Tabata teaches an image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), comprising: performing reading processing to read an image of a document and to generate image data based on the image; ([the job read by the reading unit 2 of fig 1, when the image forming apparatus is operated as the scanner to read image of the document to generate image], see 0026]); and 
selecting a job performing output processing from a plurality of jobs based on the image data generated by the reading processing, ([display unit 4 of fig 1, switchable] 

Referring to claim 11, Tabata teaches an image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), further comprising displaying a screen, (4 (40) of fig 1 and 2A) wherein a first screen (41 of fig 2B) for selection of a job before the reading processing is performed is different from a second screen (42 of fig 2a) for selection of a job while the reading processing is performed, the first screen (41)  and the second screen (42) being displayed, ([second screen display 42 of fig 2B, the second display area 42 may be changed over from the display unit of the facsimile into the display of the inputted job]).

Referring to claim 12, Tabata teaches an image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the second screen is a screen in which a job performing the output processing is displayed on a priority basis based on the image data generated by reading the image of the document, ([the second screen  42 of fig 2B so as to display the piece of information relating to the job of the selected function on the first display area 41 of fig 2b]).



Referring to claim 14, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the reading processing is started in response to loading of the document on a document loading portion ([printer, copy are inherently having document loading part]).

Referring to claim 15, Tabata teaches an image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), further comprising receiving an execution instruction to execute the selected job, the execution instruction being received while the reading processing is performed, ([a control unit 1 of fig 1, that switches the display unit,  41 and 42 when one of the different functions is 31 of fig 2B executed, to the first screen 41 so as to display a piece of information relating to a job of the selected function 31] see 0011]),



Referring to claim 17, Tabata teaches the image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the second setting screen is displayed based on information on the document specified by the reading processing, ([the control unit switches the display unit to the second screen so as to display pieces of information relating to jobs of different functions respectively on the first display area and the second display area, 0013]).

Referring to claim 18, Tabata teaches an image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the information on the document includes at least one of a size of the document and information about whether an image is present on a rear surface of the document.

Referring to claim 19, Tabata teaches an image processing method ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]), wherein the output processing includes at least one of processing to print the image based on the image data on a sheet and processing to transmit the image data to an outside, 

Referring to claim 20, Tabata teaches an image processing apparatus ([0019] as shown in 1, an image forming apparatus, such as a multi-functional printer]) non-transitory computer-readable storage medium storing a program ([the control unit 1 stores the data or a program of that job in the memory 8 of fig 1, to execute]), that, when executed by a computer, (PC computer via LAN 7, see 0029) causes the computer to perform a method of controlling an image processing apparatus, ([the PC is inputted through the LAN line via the LAN network communication unit 7, the control unit 1 determines if the job of the function not selected is inputted or not in step SP3] see 0029), the method comprising: performing reading processing to read an image of a document and to generate image data based on the image; ([the job read by the reading unit 2 of fig 1, when the image forming apparatus is operated as the scanner to read image of the document], see 0026]); and
 selecting a job performing output processing from a plurality of jobs based on the image data generated by the reading processing, wherein the job is selected while the reading processing is performed, ([as shown in fig. 2A and 2B, the function selecting switch 31 for selecting any function of the copy machine, the facsimile, the printer, and the scanner is provided on the touch panel of display 4 of fig 1] see 0024-0025] i.e. setting a job performing output processing from a plurality of jobs based on the image data generated by the reading processing]); and 

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677